                                                                                                    E-FILED
                                                                   Wednesday, 20 March, 2019 11:55:24 AM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,   )
                            )
             Plaintiff,     )
                            )
         v.                 )                         Case No. 18-cr-20045-JES-JEH
                            )
EDMUNDO MANRIQUEZ-ALVARADO, )
                            )
             Defendant.     )


                                  ORDER AND OPINION
       Now before the Court is Defendant Edmundo Manriquez-Alvarado’s Motion (Doc. 11) to

Dismiss and the United States’ Response (Doc. 14). For the reasons set forth below, Defendant’s

Motion (Doc. 11) is DENIED.

                                          BACKGROUND

       On September 5, 2018, a grand jury returned an indictment charging Defendant Edmundo

Manriquez-Alvarado, a Mexican citizen, with illegal reentry after prior deportation, in violation

of Title 8, United States Code, Section 1326(a) and (b)(2). Doc. 1. The basis for the illegal

reentry charge was Defendant’s first deportation on March 3, 2008. The initial removal

proceedings against Manriquez-Alvarado began on February 21, 2008, when immigration agents

served Defendant with a Notice to Appear (“NTA”) for removal proceedings under Section 240

of the Immigration and Nationality Act. The NTA directed Manriquez-Alvarado to appear before

an immigration judge in Chicago “on a date to be set at a time to be set.” See Doc. 12-1.

       Defendant signed the certificate of service acknowledging receipt of the NTA and that he

was provided oral notice in Spanish of the time and place of his hearing. He did not sign the

section to request a prompt hearing. Defendant was then given the option of appearing before an


                                                 1
immigration judge or signing a stipulated request for order of removal and waiver of hearing. On

February 25, 2008, Manriquez-Alvarado signed the stipulated request. In doing so, he also

acknowledged that he received the NTA on February 21, 2008, that he was advised of his right to

be represented by a lawyer during the immigration proceedings, and that he waived his right to

be represented. By signing the stipulated request, Defendant requested that his removal

proceedings be conducted completely on the written record without a hearing. He also waived

his right to have 10 days to prepare for such a hearing, and that if a hearing was held, his

presence be waived. Further, by signing the NTA, Defendant conceded the factual allegations of

the NTA, affirmed that he was subject to removal, indicated that he had no fear of returning to

his home country, and waived any right to apply for relief from removal. Defendant agreed to

accept the written order as a final disposition of the immigration proceedings, waive his rights to

appeal the removal order or to challenge it in any other proceedings, and to acknowledge that he

entered into the agreement for his removal voluntarily, knowingly, and intelligently. See Docs.

12-1 to 12-4. The immigration judge entered the order of removal on February 29, 2008.

       After his 2008 deportation, Defendant was ordered deported from the United States on

four occasions: November 5, 2010; May 4, 2012; July 17, 2014; and August 24, 2017. Each of

the subsequent removal orders reinstated the March 3, 2008 order.

       In the instant Motion, Defendant argues that following the Supreme Court’s decision in

Pereira v. Sessions, 138 S. Ct. 2105 (2018), his Notice to Appear did not vest the immigration

judge with subject matter jurisdiction. Therefore, he argues, his removal order is void, and the

indictment must be dismissed because he cannot be convicted of illegal reentry. See generally

Doc. 12.




                                                 2
                                         LEGAL STANDARD

       An indictment is sufficient when it states all elements of the charged offense, informs the

defendant of the nature of the charge such that he may prepare a defense, and enables the

defendant to plead the judgment as a bar to a subsequent identical prosecution. United States v.

Anderson, 280 F.3d 1121, 1124 (7th Cir. 2002). Courts examine the sufficiency of an indictment

“on a practical basis and in its entirety, rather than in a hypertechnical manner.” United States v.

McLeczynsky, 296 F.3d 634, 636 (7th Cir. 2002) (quoting United States v. Smith, 230 F.3d 300,

305 (7th Cir. 2000)). Indictments may generally track the words of the statute itself, “so long as

those words expressly set forth all the elements necessary to constitute the offense intended to be

punished.” Smith, 230 F.3d at 305.

                                            DISCUSSION

       Defendant’s Motion is similar to others filed across the country in the wake of Pereira, so

a brief discussion of that decision is in order. Under the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (“IIRIRA”), the Attorney General of the United States has

discretion to cancel the removal and adjust the status of certain nonpermanent residents if the

residents, inter alia, have been physically present in the United States for a continuous period of

not less than 10 years immediately preceding the date of an application for cancellation of

removal. Pereira, 138 S. Ct. at 2110; 8 U.S.C. § 1229b(b)(1)(A). The IIRIRA’s time-stop rule

provides that “any period of … continuous physical presence in the United States shall be

deemed to end … when the alien is served a notice to appear under section 1229(a) of this title.”

Id.; § 1229b(d)(1)(A). Section 1229(a) provides that “written notice (in this section referred to as

a ‘notice to appear’) shall be given … to the alien … specifying” 10 things, one of which is

“[t]he time and place at which the proceedings will be held.” Id.



                                                  3
         In Pereira, the petitioner was admitted to the United States in 2000 as a nonpermanent

resident. Pereira remained in the United States after the expiration of his visa. In 2006 he was

arrested for a state offense, and while he was detained, DHS served him with a putative “Notice

to Appear” that did not specify the date and time of the removal hearing. Id. at 2112. When the

immigration court attempted to mail Pereira a more specific notice with a date and time for his

hearing, it was returned as undeliverable. Pereira failed to appear and was ordered removed in

absentia by the immigration court. In 2013, Pereira was again arrested for a state offense and was

detained by DHS. After the immigration court reopened the proceedings based on the lack of

notice, and Pereira subsequently applied for cancellation of removal, arguing that the 2006

putative Notice to Appear did not trigger the time-stop rule because it lacked information about

the date and time of his hearing. Id. The Supreme Court held that “[a] putative notice to appear

that fails to designate the specific time or place of the noncitizen’s removal proceedings is not a

‘notice to appear under section 1229(a),’ and so does not trigger the stop-time rule.” Pereira, 138

S. Ct. at 2113–14.

         Since Pereira was decided, numerous courts have had the opportunity to consider

whether the Supreme Court’s interpretation of “notice to appear” affects the subject matter

jurisdiction of the immigration courts. See, e.g., United States v. Monje-Garcia, No. 18-cr-378-1,

Doc. 25, at 3 (N.D. Ill. 2019) (collecting cases). In addition to the Board of Immigration Appeals,

at least two circuit courts have found that Pereira does not apply outside the confines of the stop-

time rule in cancellation of removal proceedings. 1 See Matter of Bermudez-Cota, 27 I. & N. Dec.




1
  Unlike the statutory definition of “Notice to Appear” addressed in Pereira, the definition of “Notice to Appear” at
issue here is provided only by regulation. Thus, the BIA’s interpretation is entitled to substantial deference by the
Court. See Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984); Karingithi v.
Whitaker, 913 F.3d 1158, 1161 (9th Cir. 2019) (“Pereira’s definition of a “notice to appear under section 1229(a)”
does not govern the meaning of “notice to appear” under an unrelated regulatory provision.”) (emphasis original).

                                                          4
441, 447 (B.I.A. 2018); Leonard v. Whitaker, 746 F. App'x 269 (4th Cir. 2018); United States v.

Perez-Arellano, No. 18-4301, 2018 WL 6617703, at *3 (4th Cir. Dec. 17, 2018) (“Simply

put, Pereira did not address the question of an immigration judge’s jurisdiction to rule on an

alien’s removability, and it certainly does not plainly undermine the jurisdiction of the 2004

removal proceeding.”); Karingithi v. Whitaker, 913 F.3d 1158, 1160 (9th Cir. 2019) (“The

regulatory definition, not the one set forth in § 1229(a), governs the Immigration Court’s

jurisdiction. A notice to appear need not include time and date information to satisfy this

standard. Karingithi’s notice to appear met the regulatory requirements and therefore vested

jurisdiction in the IJ.”).

        This Court agrees with the decisions of the courts of appeal that have addressed the issue

and finds that the omission of date and time information on Manriquez-Alvarado’s Notice to

Appear did not divest the immigration court of jurisdiction over his removal proceedings. Perez-

Arellano, No. 18-4301, 2018 WL 6617703, at *3; Karingithi, 913 F.3d at 1160. Moreover,

Manriquez-Alvarado waived his challenge to the IJ’s jurisdiction over the removal proceedings

when he conceded his removability. Qureshi v. Gonzales, 442 F.3d 985, 990 (7th Cir. 2006)

(“When a petitioner expressly concedes his removability as charged in the NTA, he waives any

objection to the IJ’s finding of removability, including the argument that the IJ lacked jurisdiction

to find him removable. Because Qureshi failed to object to the admission of the NTA, conceded

his removability, and pleaded to the charge in the NTA, all before claiming that the certificate of

service was defective, he has waived his challenge to the IJ’s jurisdiction over the removal

proceedings.”) (internal citations omitted). The Court has considered the remaining arguments in

Defendant’s Motion, but none have merit. Accordingly, the Motion to Dismiss is denied.




                                                 5
                                     CONCLUSION

      For the reasons set forth above, Defendant Edmundo Manriquez-Alvarado’s Motion

(Doc. 11) to Dismiss is DENIED.



             Signed on this 20th day of March, 2019.

                                          s/ James E. Shadid
                                          James E. Shadid
                                          United States District Judge




                                             6
